Affirmed and Memorandum Opinion filed April 20, 2021.




                                            In The

                        Fourteenth Court of Appeals

                                   NO. 14-19-00411-CV

     CELINE REALINI AND BERTHOLET RENELIQUE, Appellants

                                              V.
   RODOLFO GALLARDO AND GENOVEVA GALLARDO, Appellees

                On Appeal from the County Civil Court at Law No. 1
                              Harris County, Texas
                         Trial Court Cause No. 1101640

                              MEMORANDUM OPINION

      Celine Realini and Bertholet Renelique appeal the trial court’s overruling of
their motion to set aside a post-answer default judgment that awarded their former
landlords damages, interest, costs, and attorney’s fees for breach of a residential
lease. In two issues, they contend that they satisfied the Craddock1 requirements
for setting aside the default judgment and that the trial court erred by preventing
them from presenting evidence and argument at a hearing to set aside the
      1
          Craddock v. Sunshine Bus Lines, Inc., 134 Tex. 388, 133 S.W.2d 124 (1939).
judgment. We affirm the trial court’s judgment.

I.    Appellants Did Not Show a Lack of Conscious Indifference

      In their first issue, appellants contend that the trial court abused its discretion
under Craddock by refusing to set aside the default judgment because they were
precluded from attending trial due to Renelique’s routine medical appointment.

      We review the trial court’s refusal to set aside a default judgment and grant a
new trial for an abuse of discretion. Dolgencorp of Tex., Inc. v. Lerma, 288
S.W.3d 922, 926 (Tex. 2009).         A default judgment should be set aside if a
defaulting party establishes that (1) the failure to appear was not intentional or the
result of conscious indifference, but was the result of an accident or mistake; (2)
the motion for new trial sets up a meritorious defense; and (3) granting the motion
will occasion no delay or otherwise injure the plaintiff. See id. at 925 (citing
Craddock v. Sunshine Bus Lines, Inc., 134 Tex. 388, 133 S.W.2d 124 (1939)).
Under the first prong, “conscious indifference” means the failure to take some
action that would seem indicated to a person of reasonable sensibilities under the
same circumstances. Aldous v. Bruss, 405 S.W.3d 847, 861 (Tex. App.—Houston
[14th Dist.] 2013, no pet.). We consider the defaulting party’s knowledge and acts
to determine whether their failure to appear was the result of conscious
indifference. Id. at 860.

      Appellants attached a notarized statement to their motion to set aside the
default judgment. In the statement, Renelique acknowledged that the trial was
scheduled for March 11, 2019, but that on the same day, he “was scheduled for a
pre operation interview at the VA Orthopedic Hospital in Long beach California
for a hip replacement.” He alleged, “I attempted to reschedule this appointment
but unfortunately, the next appointment available would not be until the middle of
the month of May.” He explained that rescheduling the appointment would cause



                                           2
a delayed date for his operation, and the waiting list for surgery was long and hard
to reschedule.

      Appellants did not adduce any evidence that they requested a continuance of
the trial or made any attempt before the default judgment to inform the trial court
of the scheduling conflict and inability to travel to Houston for the trial. Under
these circumstances, the trial court did not abuse its discretion by implicitly finding
that appellants failed to prove that their failure to appear was not intentional or the
result of conscious indifference. See Halligan v. First Heights, F.S.A., 850 S.W.2d
801, 803–04 (Tex. App.—Houston [14th Dist.] 1993, no writ) (affirming default
judgment when failure to appear was due to the defendant’s preoccupation with the
health of his mother, who had a heart attack three days before trial; noting that the
defendant took no action to inform the trial court of the unexpected circumstances
before failing to appear); Stum v. Stum, 845 S.W.2d 407, 413–14 (Tex. App.—Fort
Worth 1992, no writ) (affirming default judgment when failure to appear was due
to the defendants’ child’s heart surgery that had been scheduled before trial, and
the pro se defendants failed to request a continuance), overruled on other grounds
by Humphreys v. Meadows, 938 S.W.2d 750, 752 (Tex. App.—Fort Worth 1995,
writ denied); see also Dolgencorp, 288 S.W.3d at 926 (distinguishing a case in
which the defaulting attorney notified the trial court of a scheduling conflict and
requested a continuance from a case in which the defaulting attorney made no
effort to resolve the scheduling conflict and failed to contact the trial court on the
day of trial to notify it of the attorney’s whereabouts); De Leon v. Robinson, 281
S.W.3d 528, 531 (Tex. App.—El Paso 2008, no pet.) (“By itself, having a schedule
conflict is not sufficient to show that a failure to appear was not due to conscious
indifference.”).

      Appellants’ first issue is overruled.




                                          3
II.    Appellants Do Not Show Any Reversible Error

       In their second issue, appellants contend that the trial court abused its
discretion by refusing to allow them to present evidence and argument at the
hearing on their motion to set aside the default judgment. Appellants complain
that they were prevented from presenting evidence related to their defense that the
appellees failed to mitigate damages.

       Appellants do not contend that the trial court refused to hear any evidence
about their intent or conscious indifference. Because they failed to adduce any
evidence to negate their intent or conscious indifference, any error in preventing
them from adducing additional evidence about a meritorious defense would not be
reversible. See Tex. R. App. 44.1(a); see also Fid. & Guar. Ins. Co. v. Drewery,
Constr. Co., 186 S.W.3d 571, 574 (Tex. 2006) (reiterating that a default judgment
should be set aside only if the defendant proves all three of the Craddock
elements); cf. Garden Ridge, L.P. v. Clear Lake Ctr., L.P., 504 S.W.3d 428, 443
(Tex. App.—Houston [14th Dist.] 2016, no pet.) (no harm from the exclusion of
evidence concerning one element of a defense when there was no evidence of
another element of the defense because such error could not have caused the
rendition of an improper judgment).

       Appellants’ second issue is overruled.

III.   Conclusion

       Having overruled both of appellants’ issues, we affirm the trial court’s
judgment.


                                        /s/       Ken Wise
                                                  Justice

Panel consists of Justices Wise, Bourliot, and Spain.


                                              4